USDC IN/ND case 3:20-cv-00764-RLM-MGG document 1 filed 09/11/20 page 1 of 6


                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION


 WENDY STOLL f/k/a
 WENDY MCCARTNEY,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 3:20-cv-00764

 INVESTINET, LLC,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes WENDY STOLL f/k/a WENDY MCCARTNEY (“Plaintiff”), by and

through her attorneys, Consumer Law Partners, LLC, complaining as to the conduct of

INVESTINET, LLC (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Northern District of Indiana and the events and/or omissions giving rise to the claims

made in this Complaint occurred within the Northern District of Indiana.




                                                  1
USDC IN/ND case 3:20-cv-00764-RLM-MGG document 1 filed 09/11/20 page 2 of 6


                                               PARTIES

      4. Plaintiff is a consumer over 18-years-of-age residing in Elkhart County, Indiana, which is

located within the Northern District of Indiana.

      5. Defendant “is a full service account receivables management firm” 1 located at 910

Pinckney Street, Greenville, South Carolina 29609. Defendant’s registered agent, Corporation

Service Company, is located at 508 Meeting Street, West Columbia, South Carolina 29169.

Defendant regularly collects upon consumers located within the State of Indiana.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                   FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action arises out of Defendant’s attempts to collect upon a purportedly

outstanding consumer debt (“subject debt”) said to be owed by Plaintiff.

      8.    The subject debt stems from purportedly past due payments Plaintiff is said to owe in

connection with a Credit One Bank, N.A. (“Credit One”) credit card Plaintiff used for personal

purposes.

      9.    After Plaintiff’s purported default with Credit One, the subject debt was charged off and

acquired by LVNV Funding, LLC, who employed Defendant to collect upon the subject debt.

      10. On or about July 29, 2020, Defendant mailed, or caused to be mailed, to Plaintiff a

collection letter seeking collection of the subject debt (“the collection letter”).

      11. This collection letter was the first written communication Plaintiff received from

Defendant in connection with the subject debt.



1
    https://www.investinet.com/services/


                                                   2
USDC IN/ND case 3:20-cv-00764-RLM-MGG document 1 filed 09/11/20 page 3 of 6
USDC IN/ND case 3:20-cv-00764-RLM-MGG document 1 filed 09/11/20 page 4 of 6


or otherwise explain the charges additional to principal which comprise the overall balance of a

particular debt.

   19. Defendant’s failure in this regard deceived and misled Plaintiff as to the extent of any

purported liability in connection with the subject debt, as she was confused and left wondering the

nature of extent of her overall liability on the subject debt, given Defendant’s failure to clearly

explain the nature of the subject debt.

   20. Defendant’s choice to blindly include language indicating that the subject debt would

increase after the date the letter was sent, without considering how, under the instant

circumstances, such language was false, deceptive, and misleading, underscores the deceptive and

misleading nature of Defendant’s collection efforts.

   21. Confused and concerned by the nature of Defendant’s collection letter, Plaintiff was

forced to retain counsel, and her damages therefore include reasonable attorneys’ fees incurred in

prosecuting this action.

   22. Plaintiff has suffered concrete harm as a result of Defendant’s conduct, including but not

limited to expending time addressing and dealing with Defendant’s confusing and misleading

conduct, being deprived the ability to intelligently address the subject debt given Defendant’s

violations of law, and a violation of her state and federally protected interests to be provided clear

and accurate information regarding the debt serving as the basis of Defendant’s collection efforts.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.




                                                  4
USDC IN/ND case 3:20-cv-00764-RLM-MGG document 1 filed 09/11/20 page 5 of 6


      26. Defendant is engaged in the business of regularly collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt

collection is the primary purpose of its business. Defendant has been a member of the Association

of Credit and Collection Professionals, an association of debt collectors, since 2013. 2

      27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

            a. Violations of the FDCPA § 1692e

      28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

      29. In addition, this section enumerates specific violations, such as:

               “The false representation of – the character, amount, or legal status of any
               debt.” 15 U.S.C. § 1692e(2)(A);

               “The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a
               consumer.” 15 U.S.C. §1692e(10).

      30. Defendant violated § 1692e, e(2)(A), and e(10) through its failure to clearly and fairly

communicate information regarding the amount of the subject debt to Plaintiff in its collection

letter. Although Defendant’s letter is seeking a total amount of $1,292.53, its failure to indicate

that a portion of this total account balance was attributable to charges other than principal is in

violation of the FDCPA. As circuit courts have stated, “debt collectors must . . . clearly and fairly

communicate information about the amount of the debt to debtors. This includes how the total

amount due was determined if the demand for payment includes add-on expenses . . . .” Fields v.



2
    https://www.acainternational.org/search#memberdirectory


                                                        5
USDC IN/ND case 3:20-cv-00764-RLM-MGG document 1 filed 09/11/20 page 6 of 6


Wilber Law Firm, P.C., 383 F.3d 562, 565 (7th Cir. 2004). As such, Defendant’s failure to explain

in its collection letter that the amount sought included add-on expenses additional to principal is

in violation of the FDCPA.

   WHEREFORE, Plaintiff, WENDY STOLL f/k/a WENDY MCCARTNEY, respectfully

requests that this Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 11th day of September, 2020.              Respectfully Submitted,

                                                      /s/ Taxiarchis Hatzidimitriadis
                                                     Taxiarchis Hatzidimitriadis #6319225
                                                     David S. Klain #0066305
                                                     CONSUMER LAW PARTNERS, LLC
                                                     333 N. Michigan Ave., Suite 1300
                                                     Chicago, Illinois 60601
                                                     (267) 422-1000 (phone)
                                                     (267) 422-2000 (fax)
                                                     teddy@consumerlawpartners.com

                                                     Attorneys for Plaintiff, Wendy Stoll f/k/a
                                                     Wendy McCartney




                                                6
